Citation Nr: 0615623	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  04-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits based on unreimbursed medical 
expenses due and unpaid for the year 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to December 
1945.  The veteran died in January 2003.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 denial letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  VA did not receive the medical expense report (MER) for 
the year 2002 until after the veteran's death.  

2.  Evidence of record prior to the veteran's death was not 
sufficient for VA to reasonably and accurately estimate the 
veteran's medical expenses during the year 2002.  


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits on the 
basis of unreimbursed medical expenses that were paid by the 
veteran prior to his death.  38 U.S.C.A. 
§§ 1503, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.272(g), 
3.1000 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on January [redacted], 2003.  VA did not receive a 
MER for 2002 from the appellant until February 4, 2003, after 
the veteran's death.  The appellant acknowledged that the MER 
was not submitted to VA until after the veteran's death.  

Chapter 15 of Title 38 of the United States Code sets forth 
the requirements for entitlement to nonservice-connected 
disability pension, which the veteran in this case received 
prior to his death.  Under 38 U.S.C.A. § 1503(a)(8), annual 
income for purposes of pension calculation under Chapter 15 
includes payments of any kind and from any source except, 
inter alia, the amount equivalent to payments for 
unreimbursed medical expenses to the extent they exceed five 
percent of the maximum annual rate of pension.  Consequently, 
a veteran's submission of an pension eligibility verification 
report (EVR) or MER may result in retroactive upward 
adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 
1503(a)(8), 1521 (West 2002); 38 C.F.R. § 3.272(g) (2005); 
see also Conary v. Derwinski, 3 Vet. App. 109, 110 (1992) 
(per curiam).  

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, shall upon the death of the veteran 
be paid to certain survivors.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005). (Pursuant to the Veterans 
Benefits Act of 2003, the law has been changed to eliminate 
the 2-year limit on payment of accrued benefits, but such 
only applies to deaths on or after December 16, 2003.)

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the veteran's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R.  
§ 3.1000(d)(4) (2004); Hayes v. Brown, 4 Vet. App. 353 
(1993).

It is an established fact that the MER for 2002 was not in 
VA's possession on or before the date of the veteran's death.  
Before addressing that point, the Board will discuss whether 
benefits may still be granted based upon evidence already of 
record on or before the date the veteran died.  

The Conary case involved a claim for accrued benefits by a 
surviving spouse on the basis of an EVR detailing 
unreimbursed medical expenses for the period preceding the 
death of the veteran, but filed after the date of the 
veteran's death. Conary, 3 Vet. App. at 109-110.  VA denied 
the claim because the evidence of the medical expenses 
incurred was not in VA's possession as of the date of the 
veteran's death.  Id. at 110. 

In a concurring opinion, it was noted that any information in 
a veteran's file upon his or her death, which persuades VA 
that it has in its possession facts sufficient to determine 
the amount of accrued benefits owing, could reasonably be 
considered "evidence in the file at [the] date of death." 
Id. at 112.  

The Board requested an opinion from the General Counsel (GC) 
of VA on the legal questions involved in the consideration of 
the Conary appeal.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.901(c) (2005).  The GC 
held that: (1) information contained in an EVR submitted 
after the beneficiary's death may not be considered 
"evidence in the file at date of death" for purposes of an 
award of accrued pension benefits under 38 U.S.C. § 5121(a); 
and (2) an award of accrued benefits under 38 U.S.C. § 
5121(a) may be based on logical inferences from information 
in the file at the date of the beneficiary's death.  See 
VAOPGPREC 6-93 (Aug. 9, 1993).  

The GC opinion noted that certain prima facie evidence of 
record prior to death may establish entitlement for accrued 
benefits purposes where confirming evidence is furnished in 
support of the accrued-benefit claim.  The GC opinion stated 
that since EVRs submitted before the veteran's death 
reflecting recurring, predictable, and reasonably estimable 
medical expenses provide a sufficient evidentiary basis for a 
prospective computation of medical expenses, such evidence 
may be considered "evidence in the file at [the] date of 
death" for purposes of entitlement to accrued benefits.  

If such evidence makes a prima facie case of entitlement, GC 
did not believe that VA would be precluded from considering 
other evidence, e.g., an EVR submitted after the 
beneficiary's death, for the limited purpose of verifying the 
accuracy of its determination.  

The Board later requested another GC opinion to clarify 
VAOPGPREC 6-93. The GC subsequently held that where a veteran 
entitled to pension benefits had not submitted a yearly EVR 
prior to the date of his death that "[a]ccrued pension 
benefits may be allowed under 38 U.S.C. § 5121(a) on the 
basis that evidence in the file at the date of a veteran's 
death permitted prospective estimation of unreimbursed 
medical expenses, regardless of whether unreimbursed medical 
expenses were actually deducted prospectively from the 
veteran's income for purposes of determining pension 
entitlement prior to the veteran's death." See VAOPGCPREC 
12-94 (May 2, 1994).  

Significantly, the GC further held that where a veteran had 
in the past supplied evidence of unreimbursed medical 
expenses that, due to the static or ongoing nature of the 
veteran's medical condition, could be expected to be incurred 
in like manner in succeeding years in amounts which, based on 
past experience, were capable of estimation with a reasonable 
degree of accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  See VAOPGCPREC 12-94.  

The Board would cite the following example:  If the veteran 
was receiving $5000 dollars in medical expenses every year 
from VA for five years, another bill of $5000 dollars could 
be reasonable expected based on past experience. 

VA has discretion to rely on an estimate that usual medical 
expenses will be incurred, where such an estimate can be 
based on a clear and reasonable expectation.  See VAOGCPREC 
12-94.  So the question at issue in this case is whether 
medical expenses paid in 2002, and claimed by the appellant 
in medical expense forms submitted after the veteran's death, 
were reasonably capable of estimation at the time of his 
death.  

The Board finds that the evidence of record at the time of 
the veteran's death did not create such an expectation of the 
unreimbursed medical expenses.

Prior to his death, the veteran submitted a MER to VA each 
year, beginning in 1989.  He did not submit a MER for 2001.  
The veteran's medical expenses varied from $3,070 to $5827 
between 1989 and 2000.  The veteran's medical expenses for 
2002 were $13, 889.  The MERs divided the expenses into 
categories such as "medicines," "eye glasses," and 
"medical expenses," but did not itemize the medicines to 
allow VA to predict whether the veteran had a prescription 
for a particular medicine each year.  Miscellaneous "medical 
expenses" were also not itemized.  Additionally, the cost of 
the veteran's medicines, eyeglasses, and miscellaneous 
expenses varied each year, thus preventing VA from being able 
to clearly predict what the veteran's expenses would be in 
the future.  

In its June 2001 rating decision granting aid and attendance 
benefits and proposing a finding of incompentency, the RO 
acknowledged that the veteran had moved to a private nursing 
home, where he paid $1,000 per month.  The veteran resided at 
the nursing home until his death in January 2003 and paid 
$1,000 a month until he died.  However, this period of time 
was not long enough for VA to reasonably expect that the 
veteran's expenses for 2002 would be $13, 889.  The 
information about the monthly payments provided to VA in June 
2001 could not allow VA to estimate with a reasonable degree 
of accuracy what the veteran's yearly expenses would have 
been in 2002.  

The Board finds that the evidence of record at the date of 
the veteran's death, which the Board deems non-recurring and 
non-static, does not provide a sufficiently reasonable degree 
of accuracy to otherwise predict or project medical expenses 
on a basis other than the recurring nature of the expenses.  
See VAOPGCPREC 12-94 at p. 4.  The Board notes that the MER 
submitted by the appellant in February 2003, is so disparate 
that it could not be used as verification even were the Board 
to find that the evidence in the file at the time of death 
was sufficient to project the necessary information.  The 
cost of the nursing home was a new and significantly higher 
expense and the MER was not itemized.  Simply stated, if the 
veteran or the appellant want money from the VA in order to 
treat the veteran for disabilities that have no relationship 
with service, it is not unreasonable for the VA to ask that 
the paperwork be both timely and complete. 

The appellant contends that it is not her fault that VA 
received the MER after the veteran's death.  She stated that 
she submitted the MER to the office of the Puerto Rico Public 
Advocate for Veterans Affairs on January 12, 2003.  In a 
March 2004 letter, Mr. J. S. of the Puerto Rico Public 
Advocate for Veterans Affairs confirmed that the appellant 
submitted the MER on January 12, 2003, "but the great amount 
of work was not able to be completed until January 24, 2003.  
... I put it in order of arrival and it was not until January 
24 that it was possible to transmit them."  The appellant's 
representative appears to take direct responsibility for the 
failure to file the needed paperwork in a timely manner. 

Although the Board is sympathetic to the appellant's claim, 
it is without authority to grant the benefit on an equitable 
basis, and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. §§ 503, 7104(c) (West 
2002); Harvey v. Brown (determinations as to equitable relief 
are not within the Board's jurisdiction).  

Since the MER was not part of the record at the time the 
veteran died, there is no legal basis upon which the Board 
can grant her claim for accrued benefits.  Since the law and 
not the evidence is dispositive with respect to this issue, 
the appeal is ended due to lack of legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The Duty to Notify and the Duty to Assist

Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Id.  As such, review of the Veterans 
Claims Assistance Act of 2000 (VCAA) is not necessary in this 
case.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  However, the Board finds the RO has complied with 
the VCAA.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§  
3.102, 3.156(a), 3.159, 3.326(a).  Even though the RO did not 
send the appellant a VCAA notice letter specifically 
pertaining to her claim for accrued benefits, it sent a VCAA 
letter for another claim in February 2004.  Through the 
February 2004 VCAA notice, as well as information provided in 
the March 2005 statement of the case (SOC), the RO advised 
the appellant of the evidence needed to substantiate her 
claim and explained what evidence VA was obligated to obtain 
or to assist the appellant in obtaining and what information 
or evidence the appellant was responsible for providing.  In 
addition, the March 2005 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the May 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

The RO did not specifically ask the appellant to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  The Board is satisfied that the February 2004 VCAA 
notice and the March 2005 SOC otherwise fully notified the 
appellant of the need to give VA any evidence pertaining to 
her claim.  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Beyond the above, the Board emphasizes 
that neither the appellant nor her representative has made 
any showing or allegation that the content of the VCAA notice 
has resulted in any prejudice to the appellant.  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claim was granted.  However, since the appellant's claim was 
for accrued benefits, no disability rating or effective date 
would have been assigned had the appeal been granted.  
Therefore there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the duty to assist, the RO has 
secured the veteran's service medical records, VA treatment 
records, and private medical records.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Entitlement to accrued benefits based on medical expenses for 
2002 is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


